Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00271-CR

                             Ric Duane MARLEY,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR10059
                   Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED June 25, 2014.


                                        _________________________________
                                        Sandee Bryan Marion, Justice